United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Gardena, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-859
Issued: November 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 7, 2007 appellant filed a timely appeal from the November 3, 2006 merit
decision of the Office of Workers’ Compensation Programs, finding an additional one percent
impairment of the right upper extremity, for a total of five percent impairment. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this schedule
award case.
ISSUE
The issue is whether appellant has more than five percent impairment of the right upper
extremity.
FACTUAL HISTORY
On December 17, 2003 appellant, then a 36-year-old part-time flexible letter carrier, filed
a traumatic injury claim alleging a dog attack on December 16, 2003. He was bitten on his upper
right arm and left ring finger. Appellant stopped work and returned with restrictions on
May 10, 2004. The Office accepted the claim for partial amputation of the left fourth finger and

right upper extremity marcerated triceps with multiple deep and superficial lacerations. It paid
appropriate compensation.
On March 6, 2006 Dr. Jin Xiao, Board-certified in occupational medicine, diagnosed a pit
bull attack to left ring finger and right upper arm, status post right upper arm skin graft, right
wrist pain, resolved right shoulder adhesive capsulitis and status post left ring finger amputation
at the distal interphalangeal (DIP) joint. He rated appellant’s impairment, as follows:
“Partial amputation to [DIP] joint of the left right finger: Based on Figure 16-5,
page 443 of the guide, the amputation is 40 percent digit impairment
corresponding to 4 percent of hand impairment ([T]able 15-1,1 page 438) and 4
percent impairment of the upper extremity ([T]able 15-2,2 page 439).
“Scars to the right upper arm: Based on criteria stated in page 176 and [T]able
8-2, page 178 of the guide, the condition is Class I corresponding to
approximately 1 percent of impairment of the whole person (there is difference in
impairment rating as compared with findings on January 13, 2005 because the
size and depth of the scar were reduced by plastic surgery in April 2005).
“Partial loss of triceps muscle in the right arm: Based on the criteria stated in
[T]able 15-11,3 page 484 and [T]able 15-15,4 page 492 of the guide, his condition
is Grade 4 corresponding to 4.5 percent impairment of the upper extremity
(10 percent motor deficit times maximum 45 percent impairment due to combined
motor and sensory deficit).
“The total impairment calculated using the [C]ombined [V]alue [C]hart on page
604: 6 percent impairment of the whole person (4 percent and 4.5 percent
impairment of upper extremity is converted to 9.5 percent upper extremity
impairment, which is then combined with 1 percent impairment of the whole
person due to scar).”
In a report dated April 25, 2006, an Office medical adviser reviewed Dr. Xiao’s March 6,
2006 report and concluded that appellant had a four percent impairment to the right upper
extremity. She utilized Tables 16-10 and 16-11 to determine appellant had a Grade 4 or
10 percent sensory deficit and used Table 16-15 to determine he had 45 percent impairment due
to the radial nerve. The Office medical adviser then multiplied 10 percent by 45 percent to find a
5 percent impairment.5
1

This appears to be a typographical error as the physician noted the correct page number for Table 16-1.

2

This appears to be a typographical error as the physician noted the correct page number for Table 16-2.

3

This appears to be a typographical error as the physician noted the correct page number for Table 16-11.

4

This appears to be a typographical error as the physician noted the correct page number for Table 16-15.

5

The Office medical adviser determined that appellant was actually entitled to 4.5 percent for the right upper
extremity but rounded it up to 5 percent.

2

By decision dated June 7, 2006, the Office granted appellant a schedule award for a four
percent impairment of the right upper extremity. The award covered a period of 24.96 weeks
from March 2 to August 23, 2006.
On July 6, 2006 appellant requested a telephonic hearing before an Office hearing
representative, which took place on October 12, 2006.
In a decision dated October 12, 2006, the Office hearing representative set aside the
June 7, 2006 decision and remanded the case for further development.
In an October 30, 2006 report, the Office medical adviser reported that appellant had five
percent impairment of the right upper extremity. She again referred to Tables 16-10 and 16-11
to determine that appellant had a Grade 4 or 10 percent sensory deficit and used Table 16-15 to
determine that he had 45 percent impairment due to the radial nerve. The medical adviser then
multiplied 10 percent by 45 percent to find 5 percent impairment.
By decision dated November 3, 2006, the Office granted appellant a schedule award for
an additional one percent impairment of the right arm, for a total of five percent impairment of
the right upper extremity based on the medical adviser’s opinion. The award covered a period of
3.12 weeks from August 24 to September 14, 2006.6
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act7 and its
implementing federal regulations,8 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the American Medical Association, Guides to the Evaluation
of Permanent Impairment (5th ed. 2001) as the uniform standard applicable to all claimants.9
Effective February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule
awards.10
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the implementing regulations.11 The Act identifies members such as the arm, leg,
6

There is no evidence following the October 12, 2006 hearing representative’s decision, that the Office issued a
final decision on a schedule award for the left upper extremity. As the Office has not issued a final decision on a
schedule award for the left upper extremity, it is not before the Board on this appeal. See 20 C.F.R. § 501.2(c).
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. at § 10.404(a).

10

Id. at § 10.404(a); see Thomas P. Lavin, 57 ECAB ___ (Docket No. 05-1229, issued February 3, 2006);
Jesse Mendoza, 54 ECAB 802 (2003).
11

George E. Williams, 44 ECAB 530 (1993); William Edwin Muir, 27 ECAB 579 (1976).

3

hand, foot, thumb and finger; functions such as loss of hearing and loss of vision; and organs to
include the eye. Section 8107(c)(22) of the Act provides for the payment of compensation for
permanent loss of any other important external or internal organ of the body as determined by the
Secretary of Labor.12 The Secretary of Labor has made such a determination, and pursuant to the
authority granted in section 8107(c)(22), added the breast, kidney, larynx, lung, penis, testicle,
ovary, uterus and tongue to the schedule.13
ANALYSIS
The Office accepted the claim for partial amputation of the left fourth finger and right
upper extremity, marcerated triceps with multiple deep and superficial lacerations as a result of
the dog bite on December 16, 2005.
In a March 6, 2006 report, Dr. Xiao utilized Table 8-2 to conclude that appellant had a
one percent whole person impairment due to scarring of the right upper arm. To rate the
impairment of appellant’s right upper extremity, he utilized the tables located on pages 484 and
492 to determine that appellant had a Grade 4, 10 percent, sensory deficit and a 45 percent
impairment due to combined motor and sensory loss. Dr. Xiao then multiplied 10 percent by
45 percent to find a 4.5 percent impairment of the right upper extremity.
In an October 30, 2006 report, the Office medical adviser found a four percent
impairment of the right upper extremity. She utilized Tables 16-10 and 16-11 to determine that
appellant had a Grade 4 or 10 percent sensory deficit and used Table 16-15 to determine that he
had 45 percent impairment of the radial nerve. The medical adviser then multiplied 10 percent
by 45 percent to find a 5 percent impairment.
The Board finds that Dr. Xiao and the Office medical adviser properly applied the
applicable standards of the A.M.A., Guides to determine that appellant had a five percent
impairment of the right upper extremity. Both Dr. Xiao and the Office medical adviser
calculated appellant’s impairment rating using the same method and arrived at the same
impairment rating for the right upper extremity. The Board will affirm this award. There is no
other probative medical evidence of record establishing that he sustained any greater impairment.
The Board notes that Dr. Xiao also found scarring of the right upper arm. The Board
notes that the evidence of record is insufficient to establish that appellant is entitled to a schedule
award for disfigurement or scarring to his right arm in accordance with the fifth edition of the
A.M.A., Guides. No schedule award is payable for a member, function or organ of the body not
specified in the Act or in the implementing regulations.14 If there is permanent disability
involving the loss or loss of use, of a member or function of the body so specified or involving
disfigurement, the employee is entitled to basic compensation for the disability.15 The Board
12

5 U.S.C. § 8107(c)(22).

13

20 C.F.R. § 10.404; Henry B. Floyd, III, 52 ECAB 220 (2001).

14

George E. Williams, supra note 11; William Edwin Muir, supra note 11.

15

5 U.S.C. § 8107(a).

4

notes that section 8107(c)(21)of the Act provides that compensation shall be awarded for serious
disfigurement of the face, head or neck of a character likely to handicap an individual in securing
or maintaining employment, not to exceed $3,500.00, in addition to any other compensation
payable under the schedule.16
Appellant’s claim was accepted for partial amputation of the left fourth finger and right
upper extremity marcerated triceps with multiple deep and superficial lacerations as a result of
the dog bite on December 16, 2005. Dr. Xiao, opined that appellant had whole person
impairment due to scarring on his right arm.17 He generally referenced a provision in the
A.M.A., Guides for rating skin disorders.18 However, disfigurement of the skin, except for
disfigurement covered under 5 U.S.C. § 8107(c)(21), is not ratable a impairment. The Board has
held that permanent impairment for loss or loss of use, of the skin is not covered under the
schedule award provisions of the Act.19 Dr. Xiao did not otherwise explain how appellant has
greater impairment under the A.M.A., Guides.
As noted above, the Office evaluates schedule award claims pursuant to the standards set
forth in the A.M.A., Guides. Appellant has the burden of proof to submit medical evidence
supporting that he has impairment of a schedule member of the body.20 As such evidence has
not been submitted, he has not established entitlement to a schedule award for scarring of
disfigurement to his right arm.
CONCLUSION
The Board finds that appellant has no more than five percent impairment of the right
upper extremity.

16

5 U.S.C. § 8107(c)(21).

17

The Board also notes, that while the A.M.A., Guides, provides for impairment to the individual member and to
the whole person, the Act does not provide for permanent impairment for the whole person. N.M., 58 ECAB ___
(Docket No. 06-2054, issued January 12, 2007); Janae J. Triplette, 54 ECAB 792 (2003).
18

A.M.A., Guides, Table 8-2 at 178 (5th ed. 2001). Table 8-2 appears in the chapter eight, entitled “The Skin.”

19

Ann L. Tague, 49 ECAB 453 (1998).

20

See Annette M. Dent, 44 ECAB 403 (1993).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 3, 2006 is affirmed.
Issued: November 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

